Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Wan'ant

 

UNITED STATES DISTRICT CoURT

for the
Eastern District of Pennsylvania

ln the Matter of the Search of

(Briefly describe the property to be searched
or identijj1 the person by name and address)

CaseNo. [$`_[.Tq}_k( v/

The Premises known as 6626 Horrocks Street,
Philade|phia, PA 19149 more fully described in
Attachment A hereto

APPLICATION FOR A SEARCH WARRANT

\_/\_/\_/\_/\_/\/

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idennyj) zhe person or describe zhe

pr§pee r%l'l’acehsri'ig#l Ka'lgl%\v/id’s 0 taat){lie execution of this warrant shall be contingent upon the package described 1n the
affidavit being accepted and taken into the above address. lf that condition is not satisfied the warrant is void.

 

located in the Eastern District of Pennsylvania , there is now concealed (idemyj) the
person or describe the property 10 be seized)i
See Attachment B.

The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
devidence of a crime;
dcontraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;
CI a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section _ Wense Description
21 U.S.C. Sectlons 841 and possesslon and distribution of controlled dangerous substances and conspiracy to
846 possess and distribute controlled dangerous substances

The application is based on these facts:

See Attachment C.

d Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

film/l Ull:i`:

Applicant s signature

Kevin M. Voitl U.S. Posta| |nspector
Printed name and title

 

Sworn to before me and signed in my presence.

Date: october 29 2018 /E{ /"’ “'FW:

Judge\ing s s

 

City and state: Philade|phia, Pennsylvania Hon. Linda K. Caracappa, U.S. Magistrate Judge

Printed name and title

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 2 of 15

AO 102 (0l/09) Application for a Tracking Warrant

UNITED STATES DISTRICT COURT
v for the
Eastern District of Pennsylvania

In the Matter of the Tracking of
(Identifj) the person to be tracked or describe
the object or property to be used for tracking)

One Priority Mail parcel bearing Priority Mail number
9505511416278300181991, measuring approx.
11.25” x 8.75” x 6” and addressed to “Denise
Santiago, 6626 Horrocks St., Philade|phia PA 19149”

APPLICATION FOR A TRACKING WARRANT

caseNo. (g, 17¢{1_,\/] -J`

VV\_/\-/V\_/

I, a federal law enforcement officer or attorney for the govemment, have reason to believe that the person,
property, or object described above has been and likely will continue to be involved in one or more violations of
21 U.S.C. § 841 & 846 . Therefore, in furtherance of a criminal investigation, I request authority to install and

use a tracking device or use the tracking capabilities of the property or object described above to determine location. The
application is based on the facts set forth on the attached sheet.

d The person, property, or object is located in this CI The activity in'this district relates to domestic or
district. international terrorism.

CI The person, property, or object is not now located CI Other:
in this district, but will be at the time of execution.

The tracking will likely reveal these bases for the warrant under Fed. R. Crim. P. 4l(c): (check one or more)

il evidence of a crime; il contraband, fruits of crime, or other items illegally
possessed;
il property designed for use, intended for use, or used il a person to be arrested or a person who is
in committing a crime; unlawfully restrained.

d I further request, for purposes of installing, maintaining or removing the tracking device, authority to enter the

following vehicle or private property, or both:
One Priority Mail parcel bearing Priority Mail number 9505511416278300181991, measuring approx. 11.25” x 8.75” x

6” and addressed to “Denise Santiago, 6626 Horrocks St., Philade|phia PA 19149”
CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

silva ltd

Applicant ’s signature

Kevin M. Voit, US Postal inspector
7 Applicant ’s printed name and title

Swom to before me and signed in my presence.
Date: october 29, 2018 $/
C/ Judge ’s W

City and state: Philade|phia, Pennsylvania HON. Linda K. Caracappa
Printed name and title

 

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 3 of 15

AFFIDAVIT

I, KEVIN M. VOIT, being duly sworn, depose and say:

I, Kevin M. Voit, am a United States Postal Inspector. I am currently assigned to the
United States Postal lnspection Service, Philadelphia Division. I have been employed as a Postal
Inspector since .April 2016. Prior to becoming a Postal Inspector, I was employed as a federal
agent with the Department of Homeland Security for seven and one half years. I have a Bachelor
. of Science in Business Administration from Rider University in Lawrenceville, NJ.

As part of my duties as a United States Postal Inspector, I investigate the use of the U.S.
Mails and private carriers illegally to transport controlled substances and drug trafficking
instrumentalities, in violation of Title 21, United States Code, Sections 84l(a)(l), 843(b), and
846. I have been trained in various aspects of` law enforcement, including the investigation of
narcotics offenses. Through my education and experience, and that of other agents, I have
become familiar with the methods that individuals use to traffic narcotics through the U.S. Mails.

This Affidavit is made in support of a Search Warrant Application for authority to search
the premises located at 6626 Horrocks Street, Philadelphia, Pennsylvania, as more particularly
described in “Attachment A” hereto, and for authority to seize evidence, fruits, and
instrumentalities of crimes against the United States, specifically, in violation of Title 21, United
States Code, Sections 84l(a)(l) and 846, as more particularly described in “Attachment B”
hereto. Further, this Af`fidavit is made in support of an order to install and monitor, in private
n areas, including but not limited to private residences and vehicles, a beeper transponder device

and a Global Positioning System (“GPS”) device, both of which will be placed in Priority Mail

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 4 of 15

Parcel Number bearing Priority Mail number 9505511416278300181991, during a controlled
delivery of the parcel to the premises located at 6626 Horrocks Street, Philadelphia,
Pennsylvania, 19149. Your affiant’s request for authorization to execute this search warrant is
conditioned upon the Subject Parcel (as described in paragraph 6) being delivered to and taken
into 6626 Horrocks Street, Philadelphia, Pennsylvania.

l. This affidavit is based upon my personal knowledge, experience and training, and other
information developed during the course of this investigation, This affidavit is also based upon
information and experience imparted to me by other law enforcement officers. Because this
affidavit is being submitted for the limited purpose of establishing probable cause and securing a
search warrant, I have not included each and every fact known to me concerning this
investigation, I have set forth only the facts that I believe are necessary to establish probable
cause to believe that violations of Title 21, United States Code, Sections 84l(a)(l) and 846, have
been committed and that the parcel addressed to “Denise Santiago, 6626 Horrocks St.,
Philadelphia PA 19149” contains evidence of these violations and contraband.

I. BACKGROUND

2. Based upon my training and experience, I know that drug traffickers often use any means
available to them to transport narcotics. One common method of smuggling drugs is to ship
narcotics via the United States Mails, including Priority Mail parcels used for scheduled delivery,
and other overnight carriers. In addition, I know that drug traffickers commonly maintain books,
records, receipts, notes, ledgers, electronic data, and other items relating to the importation,
transportation, ordering, purchase, and distribution of illegal drugs at their residence or at the

location at which their trafficking activities are being conducted.

2

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 5 of 15

3. In connection with the transportation of drugs, I know that frequently drug traffickers
maintain evidence of travel and other records required to arrange for the purchase and
importation and distribution of such drugs, and keep tickets, notes, receipts, passports and other
documents at their residence or the location where they conduct trafficking activities. l know
that drug traffickers maintain records and other documents related to the possession, shipment,
tracking and delivery of illegal controlled substances at the location where their drug trafficking
activities occur. l know that indicia of occupancy, residency and ownership of premises,
including but not limited to utility and telephone bills, canceled envelopes, rental, purchase or
lease agreements, identification documents and keys are often maintained at such drug trafficking
locations.

4. Further, I know that drug traffickers frequently know others involved in the trafficking of
illegal substances, and address and/or telephone books, rolodex indicia, electronic organizers,
telephone paging devices and the memory thereof, and papers, records or electronic data
reflecting names, addresses, telephone numbers, pager numbers of co-conspirators, sources of
drug supply and drug customers, and other items are frequently maintained by such traffickers
which provide evidence of the identities of others involved in such trafficking.

5. I also know that drug traffickers frequently use aliases to conceal their identities, and
often possess firearms and other weapons at the premises where they conduct drug trafficking
These firearms are used by drug traffickers to protect themselves and/or stash location from
being robbed by rival drug traffickers, drug users, and “stick up boys” (individuals who rob drug
traffickers to steal their drugs and/or drug trafficking proceeds). Persons who traffic in drugs

often maintain at their residences and other locations where they conduct drug trafficking

3

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 6 of 15

activities unsold or undistributed supplies of controlled substances and other drugs, drug
paraphernalia including chemical dilutents, weighing scales, mixing bowls, glassine bags,
spoons, which are utilized in the weighing and packaging of controlled substances

II. FAC'I`S ESTABLISHING PROBABLE CAUSE

6. On October 28, 2018, the Philadelphia Division of the U.S. Postal Inspection Service
identified a suspect Priority Mail package bearing Priority Mail Parcel Number
9505511416278300181991 (hereinafter referred to as the “Subject Parcel”). The Subject Parcel
was mailed from Puerto Rico in a USPS Priority Mail flat rate box on October 27, 2018, and has
the_following characteristics: Priority Mail No. 9505511416278300181991, measuring
approximately 11.25” x 8.75” x 6” and bearing the return name/address “Yolanda Santiago
Carrasquillo, Cond. Jardin Sereno apt. 803, Carolina PR. 00983” and the delivery name/address
“Denise Santiago, 6626 Horrocks St., Philadelphia PA 19149.”

7. Investigation of the Subject Parcel, through the United States Postal Service as well as
law enforcement database CLEAR, showed the return address does not exist. Further, Denise
Santiago is not known to associate to the delivery address From my training and experience, and
the experience of other agents, I know that drug dealers who send controlled substances by the
mail or other package delivery services, will often use a fictitious return address name and/or a
fictitious delivery addressee name when they are shipping parcels containing controlled
substances They use this subterfuge in order to prevent the mailer of the package from being
located.

8. On October 28, 2018, the Subject Parcel was exposed to a drug detection canine named

“Chase.” Chase is handled by Officer Michael Calchi Badge # 167 with the Millville Police
4

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 7 of 15

Department Officer Calchi has been with the Millville Police Department since 2009 and he has
been a K9 handler since 2012. The Millville Police Department certifies Officer Calchi and K9
Chase on a bi-annual basis, and Officer Calchi and K9 Chase have ongoing maintenance training
every month during the year. In October 2018, Officer Calchi and K9 Chase successfully
completed the certification and are certified in the detection of the following substances:
marijuana/hashish, cocaine hydrochloride/cocaine base, heroin hydrochloride, methamphetamine,
and MDMA. Officer Calchi advised Postal Inspectors that Chase alerted positive to the presence
of illegal narcotics inside the Subject Parcel.

9. On October 29, 2018, the Honorable Linda K. Caracappa, United States Magistrate Judge
for the Eastern District of Pennsylvania, issued a federal search warrant to search Priority Mail
Priority Parcel bearing Priority Mail Number 9505511416278300181991 (the Subject Parcel).
Upon authorization of the search warrant, Postal Inspectors opened the Subject Parcel and found
it to contain a rectangular shaped plastic object wrapped in black tape surrounded by packing
peanuts Inside of the rectangular shaped object was another rectangular shaped object in a
vacuum sealed bag. The rectangular shaped item inside of the vacuum sealed bag was wrapped in
carbon paper, green plastic wrap, a dryer sheet, black rubber, and black plastic wrap. This
rectangular shaped item was composed of a white substance (suspected cocaine) and weighed
approximately one kilograrn. The suspected cocaine was field tested and tested positive for the
presence of cocaine. The estimated street value of one kilogram of cocaine is approximately
$100,000 U.S. dollars

10. The Subject Parcel is presently located at the United States Postal Inspection Service

Narcotics Office within the Eastern District of Pennsylvania.

5

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 8 of 15

11. On or about October 30, 2018, law enforcement plans on conducting a controlled delivery
of the Subject Parcel to 6626 Horrocks Street, Philadelphia, Pennsylvania, 19149 (hereinafter
referred to as the “Subj ect Location”). A U.S. Postal Inspector, posing as a Postal Letter Carrier,
will then deliver the Subject Parcel (described in paragraph 6 above) to 6626 Horrocks Street,
Philadelphia, Pennsylvania, 19149 (the “Subj ect Location”). Prior to delivering the Subject
Parcel to the Subj ect Location, law enforcement will remove the contents of the Subject Parcel
and replace the suspected cocaine with a smaller representative sample of cocaine as well as a
sham substance that is similar in appearance to cocaine. At this time, law enforcement does not
know how many people reside in or will be present inside the Subject Location, Based upon my
training and experience, and because it is difficult to determine precisely when the recipient or
intended recipient will open the Subject Parcel to retrieve the substance inside, this application
seeks permission for law enforcement to install entry detection or transponder devices, also
known as beepers, and GPS tracking devices, within the parcel. Law enforcement will then
deliver the Subject Parcel, containing the sham substance and representative sample of cocaine,
along with the beepers and GPS tracking devices, and will use the GPS devices to monitor the
whereabouts of the parcel and its contents at all times, including those times when the Subject
Parcel has entered the Subject Location or other private property. The beeper devices will also
reveal if, and when, the Subject Parcel is opened.

12. These devices are transmitters only and will not monitor voice conversations The
beepers will emit a signal alerting law enforcement as to the moment the Subj ect Parcel is
opened. Because law enforcement expects that the Subject Parcel will be taken into a private

locations within a business/private residence when the Subject Parcel is accepted, authority is

6

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 9 of 15

sought to monitor the signals of the transponders in private areas, such as buildings, residences
and other like closed structures, which are not public (including, but not limited to the Subj ect
Location at 6626 Horrocks Street, Philadelphia, Pennsylvania).

13. It has been the experience of law enforcement that the intended recipients of parcels
containing illegal narcotics often have the drug parcels mailed to addresses to which they are not
associated, in order to distance them from being arrested during a controlled delivery. In those
situations, after the delivery is made, the signor generally drives the drug parcel to another
location, or the intended recipient picks up the Subject Parcel and drives it to another location.
14. At this time, law enforcement does not know the ultimate destination of the Subject
Parcel. Thus, this application seeks permission for law enforcement to install GPS tracking
devices within the Subj ect Parcel. Law enforcement will then deliver the Subj ect Parcel with the
sham substance and representative sample of cocaine contained inside, along with the GPS
tracking devices, and will use the GPS tracking devices to monitor the whereabouts of the

Subj ect Parcel and its contents at all times, including those times when the Subject Parcel has
entered the business, any residence, or other private property, including at its ultimate
destination. The GPS devices will allow law enforcement to follow the Subj ect Parcel and its
contents if, and when, the Subject Parcel and its contents are taken to another location.

15. Although members of law enforcement will deliver the parcel during daylight hours, they
do not know when the parcel will be opened by the intended recipient or recipients At the
moment law enforcement officers are notified by beepers that the package has been opened
inside the premises, individuals opening the package may discover that the package has been

altered and that beepers have been placed inside the package. As a result, they may destroy

7

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 10 of 15

evidence or otherwise take actions which would prevent law enforcement from recovering
evidence located inside the premises or to otherwise identify individuals involved in criminal
activity. Accordingly, since the Subj ect Parcel may be opened after daytime hours and may
result in the destruction of evidence, additional authority is sought to enter and search the Subj ect
Location, that is, 6626 Horrocks Street, Philadelphia, Pennsylvania, including during the daytime
hours (between the house of 6:00 a.m. and 10:00 p.m.) and/or the nighttime hours (between the
hours of 10:00 p.m. and 6:00 a.m.), conditioned upon the successful delivery of the Subject
Parcel (containing a representative sample of cocaine and sham substance similar in appearance
to cocaine, along with the monitoring devices) and also thereafter, the Subject Parcel being taken
into the Subj ect Location,
16. Because of the sensitive nature of the investigation, an Order is sought sealing the
Application, Affidavit, Search Warrant, and Tracking Device Order.

Conclusion
17. This Application seeks authority to enter the Subj ect Location and to search for and seize
fruits, evidence, and/or instrumentalities of the specified federal offenses More particularly,
there is probable cause to believe that at the Subj ect Location, at the time of the execution of the
Search Warrant (upon satisfaction of the stated condition precedent, i_.§, that the Subject Parcel is
accepted and taken inside the Subj ect Location) there will be the items, materials, and objects
described in Attachment B to the Search Warrant for the Subject Location, which is incorporated
herein as set forth in full. As a result, there is probable cause to believe that at the Subject
Location, there is now and will be located the fruits, evidence and instrumentalities as set forth in

Attachment B.

18.

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 11 of 15

Accordingly, I respectfully request that the Court issue:

a. A Search Warrant for 6626 Horrocks Street, Philadelphia,
Pennsylvania, 19149, which law enforcement may execute conditioned upon the Subject
Parcel (as described in paragraph 6) being delivered to and taken into the residence;

b. Authority to execute the Search Warrant during the daytime
(the hours of 6:00 am and 10:00 pm) or night time hours (the hours of 10:00 pm and 6:00
am), as law enforcement deems necessary; but in no event more than 24 hours after the
parcel was delivered;

c. An order permitting law enforcement to monitor, in private
areas, the signals emitted by beeper devices, which will be installed in the Subj ect Parcel
to alert law enforcement when the parcel is opened; and an order permitting law
enforcement to monitor the signals emitted by GPS devices, in private areas, which will
be installed in the Subject Parcel to alert law enforcement to the location of the Subject

Parcel and its contents; and

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 12 of 15

d. An Order sealing the Search Warrant Application,

Affidavit, Search Warrant, and Tracking Device Order until further Order of this Court.

Kevin M. Voit
U.S. Postal Inspector

 

Swom Mscribed before me
this §MW day of October, 201 8:

/>/

liroN LINDA K C PPA
United States Magistrate Judge

10

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 13 of 15

ATTACHMENT A
Premises to be Searched
The premise to be searched is located at 6626 Horrocks Street, Philadelphia, Pennsylvania,

19149, in the Eastern District of Pennsylvania; further described as a brick two-story row home
with a white fence in the front yard and the numbers “6626” clearly displayed on a white post.

11

Case 2:18-mj-01741 Documentl Filed 10/29/18 Page 1401c 15

ATTACHMENT B

Prope§ty to be Seized

1. Books records receipts, notes ledgers or electronic data relating in any
way to the importation, transportation, ordering, tracking, purchases and distribution of
controlled substances

2. Priority Mail Parcel bearing Priority Number 950551 1416278300181991,
measuring approximately 11.25” x 8.75” x 6” and bearing the return name/address “Yolanda
Santiago Carrasquillo, Cond. Jardin Sereno apt. 803, Carolina PR. 00983” and the delivery
name/address “Denise Santiago, 6626 Horrocks St., Philadelphia PA 19149.” and its contents
(including the beepers and GPS devices);

3. Papers tickets notes receipts, passports and other items relating to recent
domestic and international travel;

4. All records and other documents related to the possession, shipment,
tracking and delivery of illegal controlled substances

5. Any and all records and documents relating in any way to the possession,
sale, purchase, transfer, and/or storage of any and all tangible or intangible assets including but
not limited to vehicles, real estate, and jewelry, regardless of the identity of the person(s)
involved;

6. Any and all business records including but not limited to accounts
receivable, accounts payable, general ledgers cash disbursement ledger, check register,
employment records and correspondence, regardless of the identity of the person(s) involved in
the transactions

7 . Any and all identification records and documents including but not
limited to birth certificates state identification cards social security cards and driver’s licenses

8. Any and all banking records including but not limited to monthly savings
and checking statements canceled checks and banking communications deposit tickets
withdrawal receipts, certificates of deposits pass-books money drafts money orders (blank or
endorsed), check cashing logs wire transfer logs cashier’s checks bank checks money orders
safe deposit box keys safes, money wrappers and wire transfers

9. Any and all United States currency, money counters and any item used in
the counting of currency;

12

Case 2:18-mj-01741 Document 1 Filed 10/29/18 Page 15 of 15

10. Any and all cellular telephones and personal data assistants (“PDA’s”);

11. lndicia of occupancy, residency, and ownership or use of the subject
premises including, but not limited to, utility and telephone bills, cancelled envelopes, rental,
purchase or lease agreements identification documents and key;

12. Address and/or telephone books rolodex indicia, electronic organizers
telephone paging devices and the memory thereof and any papers records or electronic data
reflecting names addresses, telephone numbers pager numbers of co-conspirators, sources of
drug supply, and/or drug customers

13. Controlled substances drug paraphemalia, including but not limited to,
chemical dilutants weighing scales mixing bowls glassine bags spoons packing peanuts and
USPS shipping materials utilized in the weighing and packaging of controlled substances and

14. Firearms and other weapons and ammunition

All of which constitute fruits evidence and/or instrumentalities of violations of
Title 21, United States Code, Sections 841(a)(l) and 846.

13

